Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered March 4, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err by denying the defendant’s challenge for cause of a prospective juror. The record does not support a finding that the prospective juror possessed a "state of mind *349that [was] likely to preclude [her] from rendering an impartial verdict based upon the evidence adduced at trial” (CPL 270.20 [1] [b]), or that there was a "substantial risk” that she would be unable to discharge her responsibilities as a juror (see, People v Williams, 63 NY2d 882; People v King, 221 AD2d 472; People v Campbell, 216 AD2d 482). When viewed in context, the statements by the prospective juror upon which the defendant bases his argument do not demonstrate equivocation, since the prospective juror’s language mirrored the language in which the questions were phrased (see, People v Shipman, 156 AD2d 494).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, Krausman and Florio, JJ., concur.